                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  MARTINSBURG


KEVIN MCWILLIAMS,

        Petitioner,


v.                                                    CIVIL ACTION NO.: 3:18-CV-127
                                                      (GROH)

JENNIFER SAAD,

        Respondent.


                ORDER ADOPTING REPORT AND RECOMMENDATION

        Pending before the Court is the Report and Recommendation (AR&R@) of United

States Magistrate Judge Robert W. Trumble. ECF No. 27. Pursuant to this Court’s

Local Rules, this action was referred to Magistrate Judge Trumble for submission of a

proposed R&R. Magistrate Judge Trumble issued his R&R on May 16, 2019. Therein,

Magistrate Judge Trumble recommends that the Petitioner=s § 2241 petition [ECF No. 1]

be denied and dismissed with prejudice.

                                    I. BACKGROUND
        Upon review of the record, the Court finds that the facts as explained in the R&R

accurately and succinctly describe the circumstances underlying the Petitioner’s claims.

The Court incorporates those facts herein.       However, outlined below are the most

relevant facts of this case.

        On August 26, 2017, the cook supervisor at FCI Gilmer reported that the Petitioner

reached over the counter in the food service area and stole a Danish during the breakfast

meal.    The Petitioner was charged in an incident report with stealing and being
unsanitary, in violation of Prohibited Act codes §§ 219, 316. On August 27, 2017, the

Petitioner received written notice of the charges. The Petitioner denied the allegation

and argued that a review of the recording would show the food service worker handed

him the Danish. On August 29, 2017, a “Notice of Discipline Hearing Before the (DHO)”

was issued to the Petitioner, who signed and dated the document. The Petitioner waived

his right to staff representation for the hearing, but indicated he intended to call a witness.

The same day, the Petitioner received and acknowledged a document informing him of

his rights at the hearing.

       On September 12, 2017, the disciplinary hearing was held. At the hearing, the

Petitioner again denied taking the Danish and stated that an inmate handed him the

Danish. Inmate Hardy appeared as a witness for the Petitioner and stated he gave the

Petitioner the Danish and it was a part of his meal he had not eaten. The Petitioner

expressed that the video recording should be reviewed to show he did not steal the

Danish.    The Discipline Hearing Officer stated that he was unable to retrieve the

recording because it was only saved until August 30, 2017. The Discipline Hearing

Officer found the Petitioner committed the prohibited act of stealing and sanctioned the

Petitioner with the disallowance of twenty-seven days of Good Conduct Time. In making

his finding, the Discipline Hearing Officer considered all the evidence, but found the

reporting officer’s eyewitness account of the incident more credible.

       On August 10, 2018, the Petitioner filed a Petition for Habeas Corpus pursuant to

28 U.S.C. § 2241. In his petition, the Petitioner asserts two grounds for relief. In ground

one, the Petitioner asserts that the Discipline Hearing Officer failed to adhere to the

Federal Bureau of Prisons’ policy by destroying the video evidence prior to the completion



                                               2
of the disciplinary process. The Petitioner argues that the destruction of the evidence

violated his due process rights. In ground two, the Petitioner asserts that the denial of

his appeal was in complete error.      The Petitioner seeks to have the incident report

expunged and to be credited 496 Trulincs to compensate the 60 days he was denied use

of his MP3 player. He further seeks to recover the 27 days of Good Conduct Time.

                                II. LEGAL STANDARDS

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court is required to make a de novo

review of those portions of the magistrate judge=s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a Petitioner’s right to appeal this Court’s Order. 28.U.S.C..'.636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of the Petitioner being served with a copy of the same. 28 U.S.C. ' 636(b)(1); Fed.

R. Civ. P. 72(b). The R&R was mailed to the Petitioner by certified mail on May 16, 2019.

ECF No. 27. The Petitioner accepted service on May 20, 2019. ECF No. 28. The

Petitioner filed objections on June 5, 2019.      ECF No. 29.      Having timely filed his

objections, this Court will review the Petitioner’s objections to the R&R de novo. The

Court will review the remainder of the R&R for clear error.

                                    III. DISCUSSION



                                              3
       In his R&R, Magistrate Judge Trumble recommends that the § 2241 petition be

dismissed with prejudice because the Petitioner has not shown there is a genuine issue

of fact for trial. Specifically, Magistrate Judge Trumble found the Petitioner was provided

all the due process required for a disciplinary proceeding. It is clear the Petitioner was

informed of his due process rights prior to the hearing and acknowledged his rights.

Further, the Petitioner received notice of the charges more than twenty-four hours prior

to the disciplinary hearing, he was given the specific evidence relied on to support the

findings, he was permitted to present evidence at the hearing, he was offered staff

representation and the Discipline Hearing Officer was an impartial factfinder.

       Further, Magistrate Judge Trumble found that there is some evidentiary basis to

support the Discipline Hearing Officer’s decision. Specifically, “[t]he reasons listed by

the [Discipline Hearing Officer] for his finding include the statement of the reporting staff

member in the Incident Report and the motive of the Petitioner to lie.” ECF No. 27 at 13.

       In the Petitioner’s objections, he argues that while Magistrate Judge Trumble has

stated the Federal Bureau of Prisons’ policy, this is not the policy he is alleging was

violated. The Petitioner further states that “the video being destroyed was a violation of

F.B.O.P. policy.” ECF No. 29 at 2. The Petitioner’s argument is the same argument he

set forth in his petition. Magistrate Judge Trumble considered the Petitioner’s argument

when finding that the Petitioner’s due process rights had not been violated and concluding

that there is some evidentiary basis to support the Discipline Hearing Officer’s decision.

       [T]he requirements of due process are satisfied if some evidence supports
       the decision by the prison disciplinary board to revoke good time credits. . .
       . Ascertaining whether this standard is satisfied does not require
       examination of the entire record, independent assessment of the credibility



                                              4
       of witnesses, or weighing of the evidence. Instead, the relevant question
       is whether there is any evidence in the record that could support the
       conclusion reached by the disciplinary board.

Superintendent v. Hill, 472 U.S. 445, 455-56 (1985). While the video recording of the

incident may have further assisted the Discipline Hearing Officer in making his decision,

the failure to preserve the recording does not amount to a violation of the Petitioner’s due

process rights.   The Discipline Hearing Officer considered the Petitioner’s denial of

stealing the Danish and the witness testimony of inmate Hardy saying he gave the

Petitioner the Danish. However, the Discipline Hearing Officer gave greater weight to

the reporting staff member’s account of the incident. The Petitioner’s objections are

without merit and are hereby OVERRULED.

                                    IV. CONCLUSION

       Accordingly, upon careful review of the R&R and the Petitioner’s objections, it is

the opinion of this Court that Magistrate Judge Trumble’s Report and Recommendation

[ECF No. 27] should be, and is hereby, ORDERED ADOPTED for the reasons more fully

stated therein. The Petitioner’s § 2241 Petition [ECF No. 1] is DENIED and DISMISSED

WITH PREJUDICE. Further, the Respondent’s Motion to Dismiss, or, in the Alternative,

Motion for Summary Judgment [ECF No. 17] is hereby GRANTED.

       The Clerk is DIRECTED to strike this matter from the Court’s active docket. The

Clerk is further DIRECTED to transmit copies of this Order to all counsel of record herein

and to mail a copy of this Order to the pro se Petitioner by certified mail, return receipt

requested, at his last known address as reflected on the docket sheet.

       DATED: June 18, 2019




                                              5
